Citation Nr: 1448879	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-03 588	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1971, to include service within the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision and a February 2013 statement of the case, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board notes that the Veteran's claim for tinnitus was first adjudicated by the February 2013 statement of the case.  However, the Veteran filed a timely VA Form 9 substantive appeal regarding this issue, the RO certified it to the Board, and the Veteran provided testimony pertaining to it.  As such, the Veteran has been led to believe the issue is on appeal, and thus, the Board assumes jurisdiction of the issue of entitlement to service connection for tinnitus.  

The Board notes that the Veteran originally filed a claim for heart disease, which was denied in an April 2006 rating decision.  However, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Therefore, the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).   As such, the RO sent additional notice to the Veteran and readjudicated the claim in a September 2011 rating decision.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including the June 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not present until many years after service.

2.  The preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to military noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a February 2012 pre-rating letter, the RO informed the Veteran of what information and evidence was needed to substantiate his claim for service connection for tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2012 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2013 statement of the case was the initial adjudication of the Veteran's claim for tinnitus.  Hence, the letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed tinnitus in March 2012.  The report from that examination and the medical opinion has been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claim.  The VLJ specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, sought to identify pertinent evidence not currently associated with the claims file, and asked specific questions aimed at substantiating the Veteran's claim of service connection.  The Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran served in the infantry during his tour of active duty; the Veteran had active service in the Republic of Vietnam, and was awarded the Combat Infantryman Badge.  As such, the Veteran's exposure to acoustic trauma has been conceded.  

The Veteran's service treatment records are silent for any complaints of tinnitus while on active duty.  Indeed, at each in-service examination and upon separation in December 1971, the Veteran did not report any hearing problems and did not mention tinnitus.

The Veteran reported tinnitus during one VA treatment note from June 2006.  Otherwise, VA treatment records do not indicate that the Veteran has complained of tinnitus.  Furthermore, the Veteran denied tinnitus in a May 2009 examination.  

The Veteran was provided an audiological examination in conjunction with his claim for tinnitus in March 2012.  The examiner noted that the Veteran's only noise exposure occurred while he was on active duty.  However, the examiner found that it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  At examination, the Veteran stated that his tinnitus onset occurred in the 1990s.  The examiner also noted that during the May 2009 audio examination the Veteran denied tinnitus.  Thus, the examiner explained that the Veteran did not report tinnitus until many years following active service.  There is no evidence in the Veteran's claims file of noise injury, such as hearing loss, during active duty.  Thus, the examiner found that without evidence of noise injury, it is less likely as not that the Veteran's current complaint of tinnitus is related to his active duty, to include military noise exposure and acoustic trauma.  

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's tinnitus is less likely as not caused by acoustic trauma he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's hearing was normal in service, with no mention of tinnitus complaints during service or for many years after.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his tinnitus is related to his period of active service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  However, the Board reiterates that the Veteran's service treatment records are negative for any tinnitus symptoms during service, to include all of the hearing examinations that were administered during service.  Indeed, on each examination during service and on separation, the Veteran denied having any ear trouble.  The Veteran's statements regarding his lack of tinnitus symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that his tinnitus onset occurred in the 1990s; however he has denied tinnitus during the course of his treatment at VA, notwithstanding the statements he has submitted during the course of his appeal and at his hearing.  Thus, the Board cannot find that there is credible evidence of ringing in the ears in service and ever since service.  The Board finds the VA medical opinion dispositive of the nexus question.   

In sum, the weight of the competent and credible probative evidence does not show the Veteran's tinnitus is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for tinnitus on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

In order to address the merits of the Veteran's claim, the Board finds that additional development of the evidence is required.

The Veteran's claim has previously been denied because he lacked a credible diagnosis of coronary artery disease.  Indeed, on VA examination in October 2006, October 2010, and in an addendum opinion provided in September 2011, the examiners found that the Veteran did not have a diagnosis of coronary artery disease.  However, the Board notes that the Veteran submitted a statement in August 2006 from a private physician, Dr. B.L., which indicates the Veteran has a current diagnosis of coronary artery disease.  During his hearing before the Board, the Veteran testified that he went to that physician because he was "having problems."  The Veteran's representative indicated that if there was any additional evidence that confirmed the diagnosis, he would submit it.  However, treatment records from Dr. B.L. are not associated with the claims file.  Thus, the Board finds that the RO/AMC should obtain any and all private treatment records from Dr. B.L.   See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).  Additionally, the RO/AMC should contact Dr. B.L. and give him an opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for his opinion that the Veteran has coronary artery disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain his private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records, to include any and all records from Dr. B.L. concerning the Veteran's claimed coronary artery disease.  

2.  In regard to an August 2006 letter in which Dr. B.L. states that the Veteran has a current diagnosis of coronary artery disease, the RO/AMC should contact Dr. B.L. and give him the opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for his opinion that the Veteran has coronary artery disease.  

3.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Statement of the Case from January 2012.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


